EXHIBIT 10.27
EXECUTION COPY
EXECUTIVE EMPLOYMENT AGREEMENT
     THIS EXECUTIVE EMPLOYMENT AGREEMENT, dated as of the 8th day of December,
2009, is between United America Indemnity, Ltd., a Cayman Islands corporation
(the “Company” or “UAI”) and Thomas M. McGeehan, an individual residing at 572
Saratoga Road, King of Prussia (the “Executive”).
     WHEREAS, the Company desires that Executive be employed by the Company in
the capacity of Senior Vice President and Chief Financial Officer; and
     WHEREAS, the parties desire to enter into this Agreement to set forth the
terms and conditions of Executive’s employment.
     NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein and for other good and valuable consideration, the receipt of
which is mutually acknowledged, the Company and the Executive agree as follows:
     TERM OF EMPLOYMENT; RENEWAL. The Company agrees to employ the Executive and
the Executive accepts employment with the Company for the period commencing as
of December 8th, 2009 (the “Effective Date”) and ending on December 31, 2012
(such initial period, as extended below, shall be referred to as the “Employment
Term”). The term of this Agreement will automatically renew at the expiration of
the then current term for an additional one-year period unless, at least one
hundred and twenty (120) days prior to the expiration date of the then current
term, either party shall give written notice of non-renewal to the other, in
which event this Agreement shall terminate at the end of the term then in
effect. To the extent that the Executive continues employment with the Company
or any Affiliate (as defined below) following the expiration of the Term, and
without having reached agreement on a new written agreement, the Executive shall
be an employee at will and none of the provisions of this Agreement shall apply
other than Sections (6) and(7) hereof.
     POSITION AND DUTIES. The Executive shall serve as the Senior Vice President
and Chief Financial Officer, reporting to the President and Chief Executive
Officer (“CEO”) of the Company and shall have such authority and duties,
consistent with such position, as may from time to time be specified by the CEO
or the Board of Directors of the Company (“UAI Board”). At the request of the
CEO or UAI Board, the Executive shall also serve, without additional
compensation, as an officer or director of any Affiliates of the Company that
are involved in the business of the Company and/or its Affiliates. For purposes
hereof, an “Affiliate” means any company that is controlled by, under common
control with, or that controls the Company. The Executive’s principal place of
business shall be at the principal executive offices of United America Indemnity
Group, Inc., a subsidiary of the Company, in Bala Cynwyd, Pennsylvania, subject
to business travel.
     ENGAGEMENT IN OTHER EMPLOYMENT. The Executive shall devote his business
time, energies and talents to the business of the Company and shall comply with
each of the Company’s corporate governance and ethics guidelines, conflict of
interests policies and code of conduct applicable to all Company employees or
senior executives as adopted by the UAI Board from time-to-time. The Executive
first shall obtain the consent of the UAI Board in writing before engaging in
any other business or commercial activities, duties or pursuits.

 



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, nothing shall preclude the Executive from
(i) engaging in charitable activities and community affairs and (ii) managing
his personal investments and affairs.
     COMPENSATION.
          (a) ANNUAL DIRECT SALARY. During the term of this Agreement, as
compensation for services rendered to Company under this Agreement while
Executive is employed with the Company, the Executive shall be entitled to
receive from the Company an annual direct salary of not less than $300,000 per
year, subject to all applicable federal, state and/or local tax and other
withholdings, commencing as of your date of employment (the “Annual Direct
Salary”). Executive’s Annual Direct Salary shall be payable in substantially
equal biweekly installments, and shall be prorated for any partial employment
period. The Annual Direct Salary shall be reviewed by the CEO and/or UAI Board
in April of each year this Agreement is in effect, commencing with calendar year
2010, and may be adjusted in the discretion of the CEO and/or UAI Board after
taking into account the prevailing market value of the position and the then
current pay increase practice of the Company. In no event shall the Annual
Direct Salary be decreased without the express written consent of the Executive.
          (b) ANNUAL BONUS. During the term of this Agreement, Executive may be
eligible for annual incentive awards under one or more programs adopted by the
UAI Board and established for each of United America Indemnity, Ltd.’s fiscal
years. Award opportunities and other terms and conditions of these awards, if
any, will be determined by the UAI Board based on the achievement of goals and
objectives established for each fiscal years, and shall not be paid until
completion of the financial statements relating to the performance period at
issue and satisfaction of any other conditions adopted as part of such programs.
Nothing herein shall prohibit the UAI Board from modifying or amending any such
incentive awards plan from time to time, or from terminating any such plan.
Relative to any award that may be payable, Executive’s bonus shall be calculated
at the Senior Vice President level.
          (c) EQUITY INCENTIVE AWARDS. Executive shall be granted an award of
16,000 shares of the Company’s restricted Class A Stock, vesting in one-fourth
equal installments on each anniversary date of the Executive’s commencement of
employment, provided that he is employed in good standing as of such date and
his employment has not been terminated for any reason. Attached hereto is the
form of Restricted Stock Agreement, and such award shall be subject to the terms
and conditions as set forth by UAI’s Compensation Committee. During the
Employment Term, the Executive may be eligible to receive additional equity
incentive awards in UAI as determined by the UAI Board in its sole discretion.
Such equity incentive awards shall be subject to any exercise, vesting or other
restrictions imposed on such restricted stock awards by the UAI’s Compensation
Committee and the UAI Board in its discretion.
          (d) CHANGE OF CONTROL. Upon a change of control of UAI as defined in
the Annex attached hereto, all unvested restricted shares and unvested options
held by the Executive shall accelerate and vest in full (and thereafter become
exercisable).

2



--------------------------------------------------------------------------------



 



     FRINGE BENEFITS, VACATION TIME, EXPENSES, AND PERQUISITES.
          (e) EMPLOYEE BENEFIT PLANS. The Executive shall be entitled to
participate in or receive benefits under all corporate employment benefit plans,
including, but not limited to, any pension plan, savings plan, medical or
health-and-accident plan generally made available by the Company to similarly
situated executives as a group, subject to and on a basis consistent with the
terms, conditions and overall administration of such plans and arrangements.
          (f) The Executive shall be entitled to the number of paid vacation
days in each calendar year determined by the Company from time to time for its
senior executive officers, but not less than four (4) weeks in any calendar year
(prorated in any calendar year during which the Executive is employed hereunder
for less than the entire such year in accordance with the number of days in such
calendar year during which he is so employed). The Executive shall also be
entitled to all paid holidays, sick days and personal days given by the Company
to its senior executive officers.
          (g) During the term of his employment hereunder, the Executive shall
be entitled to receive prompt reimbursement for all reasonable expenses incurred
by him (in accordance with the policies and procedures established by the
Company from time to time) in performing services hereunder, provided that the
Executive properly accounts, therefore, in accordance with Company policy.
     PROTECTION OF COMPANY INFORMATION. During the period of his employment, or
at any later time following the termination of his employment for any reason,
the Executive shall hold in a fiduciary capacity for the benefit of the Company
and its affiliates, and shall not, without the written consent of the Board,
knowingly disclose to any person, other than an employee of the Company or a
person to whom disclosure is reasonably necessary or appropriate in connection
with the performance by the Executive of his duties as an executive of the
Company, or use for any purpose other than to perform his duties hereunder, any
“Confidential Information” of the Company or any of its Affiliates obtained by
him while in the employ of the Company. The Confidential Information protected
by this provision shall include all computer software and files, policy
expirations, telephone lists, customer lists, prospect lists, marketing
information, information regarding managing general agents, pricing policies,
contract forms, customer information, copyrights and patents, the identity of
Company and Affiliate employees, Company and Affiliate books, records, files,
financial information, business practices, policies and procedures, underwriting
policies and practices of the Company and of any Affiliate of the Company,
information about all services and products of the Company and its Affiliates,
names of users or purchasers of the products or services of the Company or its
affiliates, methods of promotion and sale and all information which constitutes
trade secrets under the law of any state in which the Company or any of its
Affiliates does business. No information shall be treated as Confidential
Information if it is generally available public knowledge at the time of
disclosure or use by Executive, provided that information shall not be deemed to
be publicly available merely because it is embraced by general disclosures or
because individual features or combinations thereof are publicly available. The
Executive agrees that any breach of the restrictions set forth in this Section
will result in irreparable injury to the Company and/or its Affiliates for which
there is

3



--------------------------------------------------------------------------------



 



no adequate remedy at law and the Company and its Affiliates shall, in addition
to any other remedies available to them, be entitled to injunctive relief and
specific performance in order to enforce the provisions hereof and shall be
entitled to recover its attorneys’ fees and costs incurred in connection with
seeking such relief or otherwise as a result of a breach by the Executive of the
terms of this section. Notwithstanding the foregoing provisions, if the
Executive is required to disclose any such confidential or proprietary
information pursuant to applicable law or a subpoena or court order, the
Executive shall promptly notify the Company, in writing, of any such requirement
so that the Company or the appropriate affiliate may seek an appropriate
protective order or other appropriate remedy or waive compliance with the
provisions hereof. The Executive shall reasonably cooperate with the Company to
obtain such a protective order or other remedy. If such order or other remedy is
not obtained prior to the time the Executive is required to make the disclosure,
or the Company waives compliance with the provisions hereof, the Executive shall
disclose only that portion of the confidential or proprietary information which
he is advised by counsel that he is legally required to so disclose. All
records, files, memoranda, reports, customer lists, drawings, plans, documents
and the like that the Executive uses, prepares or comes into contact with during
the course of the Executive’s employment shall remain the sole property of the
Company and/or its affiliates, as applicable. The Executive shall execute and
deliver the Company’s standard “work for hire” agreement regarding ownership by
the Company of all rights in its confidential and business materials.
     RESTRICTIVE COVENANTS.
          (h) NON-COMPETITION AGREEMENT. The Executive acknowledges and agrees
that the insurance business and operations of the Company and its Affiliates are
national in scope, and that the Company and its Affiliates operates in multiple
locations and business segments in the course of conducting its business. In
consideration of this Agreement, the Executive covenants and agrees that during
his employment with the Company, and for a period of twelve (12) months
following the termination of such employment for any reason, the Executive shall
not (i) engage, whether as owner, manager, operator, agent, employee, consultant
or otherwise, directly or indirectly, in any insurance related business
competitive with the business of the Company or its Affiliates (including,
without limitation, any insurance business that is comprised of similar lines of
products or coverage or that derives revenues or premiums from similar marketing
or production techniques or through the use of a Producer or Producers, ((as
defined below)) (or any reinsurance business providing services to the
foregoing) (a “Competitive Business”), (ii) engage, whether as an owner,
manager, operator, agent, employee, consultant or otherwise, directly or
indirectly, in any insurance related business with a Producer or Producers (as
defined below) of the Company or its Affiliates, or (iii) use any information
obtained in the course of the Executive’s employment by the Company for the
purpose of notifying individuals of the Executive’s willingness to provide
services after such termination in competition with the Company or in breach of
this Agreement. Ownership of less than 5% of the securities of any publicly
traded company will not violate this Section 7(a). “Producer” or “Producers”
shall mean managing general agents, wholesale general agents, and other
wholesale and/or retail producers, brokers or distributors of property and
casualty insurance business underwritten by the Company.
In the event that this paragraph or paragraph (c) below shall be determined by
any court of competent jurisdiction to be unenforceable in part by reason of its
being too great a period of time

4



--------------------------------------------------------------------------------



 



or covering too great a geographical area, or as a result of the scope of any
prohibition or restriction on post-termination activity being too broad, it
shall be in full force and in effect as to that period of time or geographical
area or scope of post-termination activity determined to be reasonable by the
court. To the extent the Executive violates the provisions of this paragraph and
paragraph (c) below the duration of such violations shall not reduce or be
applied against the twelve (12) month post-termination periods set forth
therein.
          (i) RETURN OF MATERIALS. Upon termination of employment with the
Company, the Executive shall promptly deliver to the Company all Company or
Affiliate property of any kind, including but not limited to: all electronic or
paper documents (including correspondence, manuals, letters, notes, binders,
files, reports and notebooks), computers and other electronic devices, mobile
telephones, computer disks and drives, software, reports and any other document
or tangible item that contains or reflects Confidential Information as defined
in Section 6 of this Agreement.
          (j) NON-SOLICITATION OF EMPLOYEES AND CUSTOMERS. Should the
Executive’s employment with the Company be terminated for any reason , for a
period of twelve (12) months following such termination the Executive shall not:
(i) contact, recruit, employ, entice, induce or solicit, directly or indirectly,
any employee, officer, director, agent, consultant or independent contractor
employed by or performing services for the Company or any of its Affiliates to
leave the employ of or terminate services to the Company or such Affiliate,
including, without limitation, for the purpose of working with the Executive,
with the entity with which the Executive has affiliated (as an employee,
consultant, officer, director, stockholder or otherwise), or with any other
entity; (ii) directly or indirectly, transact or otherwise engage in
insurance-related business with, or seek, either in his individual capacity or
on behalf of any other entity, whether directly or indirectly, to solicit,
communicate with or contact or advise, or transact or otherwise engage in (or
provide services with respect to) any insurance-related business with or
otherwise solicit for competitive purposes (x) any party who is or was a
customer of the Company or any of its Affiliates during Executive’s employment
by the Company or at any time during the said twelve (12) month period, or
(y) any party who was identified as a prospective customer of the Company or any
of its Affiliates during Executive’s employment by the Company; or
(iii) directly or indirectly engage in or participate in any effort or act to
induce any customer of the Company or any of its Affiliates to take any action
which might be disadvantageous to the Company or its Affiliates. For purposes of
this Agreement, “customer” shall include, without limitation, any policyholder,
managing general agent, wholesale general agent, broker, Producer or re-insurer
with whom the Company or its Affiliates has transacted business.
          (k) WORK FOR HIRE: All original works of authorship which have been or
are made by Executive within the scope of and during the period of his
employment with the Company and which are protectable by copyright are “works
for hire” and the Company or its designee shall own all rights therein.
          (l) ASSIGNMENT OF INVENTION: Executive shall disclose promptly in
writing to the Company, all inventions, including discoveries, concepts and
ideas, patentable or not, hereafter made or conceived solely or jointly by
Executive during employment with the Company (or its Affiliates), or within six
months after the termination of Executive’s employment,

5



--------------------------------------------------------------------------------



 



if based on or related to proprietary information of the Company or its
Affiliates known by Executive, provided such invention, discovery, concepts and
ideas relate in some manner to the business or activities of the Company.
Executive agrees that in connection with any invention covered by this
paragraph, Executive shall, on request of the Company, promptly execute a
specific assignment of title to the Company or its Affiliates and do anything
else reasonably necessary to enable the Company or its Affiliates to secure a
patent therefore in the United States and foreign countries.
          (m) COOPERATION: Executive agrees to be available to the Company from
time to time to answer questions or provide information relating to Company
matters that he worked on during his employment at the Company or its Affiliates
for a period of six (6) months following his termination of employment for any
reason (the “Cooperation Period”). The Company shall make reasonable efforts to
minimize any burden placed on Executive during the Cooperation Period and shall
not unreasonably interfere in Executive’s obligations to any subsequent
employer. In the event that Executive would reasonably be required to incur any
cost or expense to communicate with the Company or travel to any location
requested by the Company, the Company shall advance any such travel or other
costs reasonably incurred by Executive to comply with and perform his
obligations during the Cooperation Period.
The Executive agrees that any breach of the restrictions set forth in Sections 6
and 7 will result in irreparable injury to the Company for which it shall have
no adequate remedy in law and the Company shall, in addition to any other remedy
available to it and in lieu of Section 14 hereof, be entitled to injunctive
relief and specific performance in an action in a court of competent
jurisdiction, as well as all attorney fees and costs incurred as a result of any
breach by the Executive of the provisions hereof. In addition to its other
remedies, the Company shall be entitled to reimbursement from the Executive
and/or the Executive’s employer of costs incurred in securing a qualified
replacement as a result of any breach by the Executive of this Section.
          (n) NO FURTHER COMPANY OBLIGATIONS: In the event Executive breaches
any of his covenants in Sections 6 and 7, and in addition to any other remedies
available to the Company and its Affiliates (i) the Company and its Affiliates
shall be released from any obligation to make payments under Section 9 of this
Agreement and (to the extent permitted by applicable law) to provide benefits or
make payments under all employee benefit plans in which Executive participates,
and (ii) the Executive shall forfeit to the Company, and the Company shall be
entitled to retain, all shares that Executive elected to accelerate pursuant to
Section 4(c)(3) herein.
          (o) REASONABLENESS OF PROVISIONS: The Executive acknowledges and
agrees that the terms of this Section 7: (i) are reasonable in light of all of
the circumstances; (ii) are sufficiently limited to protect the legitimate
interests of the Company and its subsidiaries; (iii) impose no undue hardship on
the Executive; and (iv) are not injurious to the public. The Executive further
acknowledges and agrees that (x) the Executive’s breach of the provisions of
Section 7 will cause the Company irreparable harm, which cannot be adequately
compensated by money damages, and (y) if the Company elects to prevent the
Executive from breaching such provisions by obtaining an injunction against the
Executive, there is a reasonable probability of the Company’s eventual success
on the merits. The Executive consents and agrees that if the

6



--------------------------------------------------------------------------------



 



Executive commits any such breach or threatens to commit any breach, the Company
shall be entitled to temporary and permanent injunctive relief from a court of
competent jurisdiction, without posting any bond or other security and without
the necessity of proof of actual damage, in addition to, and not in lieu of,
such other remedies as may be available to the Company for such breach,
including the recovery of money damages and shall be entitled to recover its
attorneys’ fees and costs incurred in doing so.
     TERMINATION.
          (p) The Executive’s employment hereunder shall terminate upon his
death, retirement, resignation, or the expiration of this Agreement. Upon the
Executive’s death, any sums then due him shall be paid to the executor,
administrator or other personal representative of the Executive’s estate.
          (q) If the Executive becomes disabled (as certified by a licensed
physician selected by the Company) and is unable to perform or complete his
duties under this Agreement for a period of 180 consecutive days or 180 days
within any twelve-month period, the Company shall have the option to terminate
this Agreement by giving written notice of termination to the Executive. Such
termination shall be without prejudice to any right the Executive has under the
disability insurance program maintained by the Company.
          (r) The Company may terminate the Executive’s employment hereunder for
Cause. For the purposes of this agreement, the Company shall have “Cause” to
terminate the Executive’s employment hereunder upon (i) the Executive
substantially failing to perform his material duties hereunder after notice from
the Company and failure to cure such violation within 10 days of said notice (to
the extent the Board reasonably determines such failure to perform is curable
and subject to notice) or violating any material Company policies, including,
without limitation, the Company’s corporate governance and ethics guidelines,
conflicts of interests policies and code of conduct applicable to all Company
employees or senior executives, (ii) the engaging by the Executive in any
malfeasance, fraud, dishonesty or gross misconduct adverse to the interests of
the Company or its affiliates, (iii) the material violation by the Executive of
any of the provisions of Sections 3, 6 or 7 hereof or other provisions of this
Agreement, (iv) a breach by the Executive of any representation or warranty
contained herein, (v) the Board’s determination that the Executive has exhibited
gross negligence in the performance of his duties hereunder, (vi) receipt of a
final written directive or order of any governmental body or entity having
jurisdiction over the Company requiring termination or removal of the Executive,
or (vii) the Executive being charged with a felony or other crime involving
moral turpitude.
          (s) The Company may choose to terminate the Executive’s employment at
any time without Cause or reason.
          (t) The Executive may resign upon ninety (90) days’ advance written
notice to the Company and upon such notice the Company may in its discretion
elect to terminate the Executive at any time, without any payment obligations
for the remainder of the ninety (90) day notice period.

7



--------------------------------------------------------------------------------



 



     PAYMENTS UPON TERMINATION.
          (u) If the Executive’s employment shall be terminated because of
death, disability, Executive’s resignation other than pursuant to
Section 9(b)(ii) below, or for Cause, the Company shall pay the Executive (or
his executor, administrator or other personal representative, as applicable) his
full Annual Direct Salary through the date of termination of employment at the
rate in effect at the time of termination and the Company shall have no further
obligations to the Executive under this Agreement (and the Executive shall not
be entitled to payment of any unpaid bonus or incentive award).
          (v) (i)      If the Executive’s employment is terminated by the
Company without Cause; or

  (ii)   If the Executive terminates his employment within ten (10) business
days following: (I) a written notice from the Company that its principal
executive offices are being relocated more than 90 miles from their current
location or that the Executive’s principal place of employment is transferred to
an office location more than 90 miles from his then current place of employment
(unless in either case the effect of such relocation results in the Executive’s
principal place of employment being less than forty (40) miles from his
principal residence), and (II) the failure of the Company to offer the Executive
a reasonable relocation package to cover direct out-of-pocket losses (if any) on
the sale of the Executive’s primary residence, and temporary living expenses and
moving costs,

then the Company shall pay to the Executive, as full and complete liquidated
damages hereunder, an amount equal to the Executive’s then Annual Direct Salary
determined on a monthly basis and multiplied by twelve (12), with such amount
payable in twelve (12) equal monthly installments. The Company shall also
maintain in full force and effect, for the continued benefit of the Executive
for twelve (12) months, any medical and dental plan of the Company in which the
Executive is a participant at the time of such termination of employment;
provided that the Executive shall remain responsible for continuing to pay his
share of the costs of such medical and dental coverage; provided further that
the Company shall not be under any duty to maintain such medical and dental
coverage if the Executive becomes eligible for coverage under any other
employer’s insurance and the Executive shall give the Company prompt notice of
when such eligibility occurs. No payments or benefits shall be provided
hereunder (i) unless and until the Company has first received a signed general
release from the Executive in a form acceptable to the Company releasing the
Company and Affiliates and any other parties identified by the Company and
Affiliates therein, and (ii) to the extent that the Executive has breached any
of his post-termination obligations hereunder.
     NOTICE. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given

8



--------------------------------------------------------------------------------



 



when delivered or mailed by United States certified mail, return receipt
requested, postage prepaid, addressed as follows:

             
 
  If to the Executive:       Thomas M. McGeehan
 
          572 Saratoga Road
 
          King of Prussia, PA 19406
 
           
 
  If to the Company:       United America Indemnity, Ltd.
 
          Walker House
 
          87 Mary Street
 
          George Town
 
          Grand Cayman KY1-9002
 
          Cayman Islands
 
           
 
  With copies to:       United America Indemnity Group, Inc.
 
          Three Bala Plaza East, Suite 300
 
          Bala Cynwyd, PA 19004
 
          Attn: General Counsel  
 
          Fox Paine & Company, LLC
 
          3500 Alameda de las Pulgas, Suite 150
 
          Menlo Park, CA 94025
 
          Foster City, CA 94404
 
          Attn: Saul A. Fox

or to such other address as any party may have furnished to the others in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
     SUCCESSORS. This Agreement shall be binding upon the Executive, his heirs,
executors or administrator, and the Company, and any successor to or assigns of
the Company. This Agreement is not assignable by Executive. This Agreement is
assignable by the Company to any Affiliate or to a successor to or purchaser of
the Company’s business.
     ENFORCEMENT OF SEPARATE PROVISIONS. Should provisions of this Agreement be
ruled unenforceable for any reasons, the remaining provisions of this Agreement
shall be unaffected thereby and shall remain in full force and effect.
     AMENDMENT. This Agreement may be amended or canceled only by mutual
agreement of the parties in writing without consent of any other person and, so
long as the Executive lives, no person other than the parties hereto, shall have
any rights under or interest in this Agreement or the subject matter hereof.
     ARBITRATION. In the event that any disagreement or dispute whatsoever shall
arise between the parities concerning this Agreement, such disagreement or
dispute shall be submitted to the Judicial Arbitration and Mediation Services,
Inc (“JAMS”) for resolution in a confidential private arbitration in accordance
with the comprehensive rules and procedures of JAMS, including

9



--------------------------------------------------------------------------------



 



the internal appeal process provided for in Rule 34 of the JAMS rules with
respect to any initial judgment rendered in an arbitration. Any such arbitration
proceeding shall take place in Philadelphia, Pennsylvania before a single
arbitrator (rather than a panel of arbitrators). The parties agree that the
arbitrator shall have no authority to award any punitive or exemplary damages
and waive, to the full extent permitted by law, any right to recover such
damages in such arbitration. Each party shall each bear their respective costs
(including attorneys’ fees, and there shall be no award of attorney’s fees) and
shall split the fee of the arbitrator. Judgment upon the final award rendered by
such arbitrator, after giving effect to the JAMS internal appeal process, may be
entered in any court having jurisdiction thereof. If JAMS is not in business or
is no longer providing arbitration services, then the American Arbitration
Association shall be substituted for JAMS for the purposes of the foregoing
provisions. Each party agrees that it shall maintain absolute confidentiality in
respect to any dispute between them.
     15. COMPLIANCE WITH SECTION 409A AND SECTION 162(m). All bonus and
severance payments hereunder are intended to comply with Sections 162(m) and
409A of the Internal Revenue Code of 1986, as amended (the “Code”), and to the
extent applicable shall be governed by the Company’s incentive award plans and
paid in a manner and at such time so as to result in tax deductibility to the
Company and otherwise comply with the provisions of Section 409A.
     16. LAW GOVERNING. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania.
     17. ENTIRE AGREEMENT. This Agreement supersedes any and all prior
agreements, either oral or in writing, between the parties with respect to the
employment of the Executive by the Company and this Agreement contains all the
covenants and agreements between the parties with respect to the Executive’s
employment.
     18. ACKNOWLEDGEMENT. Executive acknowledges that he has carefully read and
fully understands this Agreement and that the Company has provided him
sufficient time to discuss such Agreement with an attorney.
(Remainder of page intentionally left blank.)

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

                  ATTEST:       United America Indemnity, Ltd.    
 
               
/s/ J. Nicole Pryor
 
Vice President & Associate General Counsel
      By:   /s/ Larry A. Frakes
 
President & Chief Executive Officer    
 
               
WITNESS:
               
 
                /s/ Christine M. Tassoni       /s/ Thomas M. McGeehan          
        Christine M. Tassoni       Thomas M. McGeehan    

11



--------------------------------------------------------------------------------



 



ANNEX
CHANGE IN CONTROL
For purposes of this Agreement:
          (w) “Change of Control” shall mean (i) the acquisition of all or
substantially all of the assets of UAI by an Unaffiliated Person, (ii) a merger,
consolidation, statutory share exchange or similar form of corporate transaction
involving UAI after which the resulting entity is controlled by an Unaffiliated
Person, or (iii) the acquisition by an Unaffiliated Person of sufficient voting
shares of UAI to cause the election of a majority of UAI’s Directors.
          (x) “Unaffiliated Person shall mean a “person” (as such term is
defined in Section 3(a)(9) of the Securities Exchange Act of 1934 and as such
term is used in Section 13(d)(3) and 14(d)(2) of such Act) or a group of
“persons” which is not an Affiliate of Fox Paine & Company, LLC (“Fox Paine”),
the members thereof, or Fox Paine Capital Fund II, L.P.

12



--------------------------------------------------------------------------------



 



RESTRICTED SHARE AGREEMENT
     THIS AGREEMENT, made as of the 8th day of December, 2009 (the “Grant
Date”), by and between United America Indemnity, Ltd., a Cayman Islands exempted
company with limited liability whose office is located c/o Walkers SPV Limited,
Walker House, 87 Mary Street, P.O. Box 908GT, George Town, Grand Cayman, Cayman
Islands (the “Company”), and Thomas M. McGeehan (the “Participant”), with an
address of 572 Saratoga Road, King of Prussia, PA 19406.
     1. Grant of Shares. Subject to the restrictions, terms and conditions of
the United America Indemnity, Ltd. Share Incentive Plan (the “Plan”), this
Agreement and the Employment Agreement of December 8, 2009, by and between the
Company. and the Participant (the “Employment Agreement”), the Company hereby
awards to the Participant 16,000 shares of the Company’s validly issued Class A
Stock, par value $.0001 per share (“Common Shares” or the “Plan Shares”). To the
extent required by law, the Participant shall pay the Company the par value
($.0001) for each Share awarded to the Participant simultaneously with the
execution of this Agreement. Pursuant to Section 2 hereof, the Plan Shares are
subject to certain restrictions, which restrictions relate to the passage of
time as an employee of the Company and/or its Affiliates. While such
restrictions are in effect (such period, the “Restricted Period”), the Plan
Shares subject to such restrictions shall be referred to herein as “Restricted
Shares.”
     2. Restrictions on Transfer. The Participant shall not sell, transfer,
pledge, hypothecate, assign or otherwise dispose of the Plan Shares, except as
set forth in the Plan, this Agreement or the Employment Agreement. Any attempted
sale, transfer, pledge, hypothecation, assignment or other disposition of the
Plan Shares in violation of the Plan or this Agreement shall be void and of no
effect and the Company shall have the right to disregard the same on its books
and records and to issue “stop transfer” instructions to its transfer agent.
     3. Restricted Shares.
          3.1 Retention of Certificates. Promptly after the date of this
Agreement, the Company shall issue share certificates representing the
Restricted Shares unless it elects to recognize such ownership through book
entry by the transfer agent. The share certificates shall be registered in the
Participant’s name and shall bear any legend required under the Plan. Such share
certificates shall be held in custody by the Company (or its designated agent)
until the restrictions thereon shall have lapsed. Upon the Company’s request,
the Participant shall deliver to the Company a duly signed share power, endorsed
in blank, relating to the Restricted Shares. In the event the Participant
receives a share dividend on the Restricted Shares or the Plan Shares of
Restricted Shares are split or the Participant receives any other shares,
securities, moneys or property representing a dividend on the Restricted Shares
(other than regular cash dividends on and after the date of this Agreement) or
representing a distribution or return of capital upon or in respect of the
Restricted Shares or any part thereof, or resulting from a split-up,
reclassification or other like changes of the Restricted Shares, or otherwise
received in exchange therefore, and any warrants, rights or options issued to
the Participant in respect of the Restricted Shares (collectively “RS
Property”), the Participant will also immediately deposit with and deliver to
the Company any of such RS Property, including any certificates representing
shares duly endorsed in blank or accompanied by share powers duly executed in
blank, and such RS Property shall be subject to the

13



--------------------------------------------------------------------------------



 



same restrictions, including that of this Section 3.1, as the Restricted Shares
with regard to which they are issued and shall herein be encompassed within the
term “Restricted Shares.”
          3.2 Rights with Regard to Restricted Shares. The Participant will have
the right to vote the Restricted Shares, to receive and retain all regular cash
dividends payable to holders of Plan Shares of record on and after the transfer
of the Restricted Shares (although such dividends shall be treated, to the
extent required by applicable law, as additional compensation for tax purposes
if paid on Restricted Shares), and to exercise all other rights, powers and
privileges of a holder of Common Shares with respect to the Restricted Shares
set forth in the Plan, with the exceptions that: (i) the Participant will not be
entitled to delivery of the share certificate or certificates representing the
Restricted Shares until the Restricted Period shall have expired; (ii) the
Company (or its designated agent) will retain custody of the share certificate
or certificates representing the Restricted Shares and the other RS Property
during the Restricted Period; (iii) no RS Property shall bear interest or be
segregated in separate accounts during the Restricted Period; and (iv) the
Participant may not sell, assign, transfer, pledge, exchange, encumber or
dispose of the Restricted Shares during the Restricted Period, except as set
forth in the Plan, this Agreement or the Employment Agreement.
          3.3 Vesting. The Restricted Shares shall become vested and cease to be
Restricted Shares in installments as follows, provided that the Participant is
continuously employed by the Company or any of its Affiliates from the Grant
Date until the applicable Vesting Date (as specified below), unless provided
otherwise in the Employment Agreement:

              Percent of Total         Grant Vested   Shares Vested   Vesting
Date
25%
    4,000     December 8, 2010
25%
    4,000     December 8, 2011
25%
    4,000     December 8, 2012
25%
    4,000     December 8, 2013

Notwithstanding the foregoing, upon consummation of a Change of Control (as
defined in the Employment Agreement), if the Participant is then employed by the
Company or any of its Affiliates in good standing and has not given notice of
resignation, all unvested Restricted Shares shall vest.
          3.4 Forfeiture. The Participant shall forfeit to the Company, without
compensation, other than repayment of the par value paid for such Plan Shares,
any and all unvested Restricted Shares (but no vested portion of the Plan
Shares) and RS Property upon the Participant’s Termination with the Company and
its Affiliates for any reason.

14



--------------------------------------------------------------------------------



 



          3.5 Section 83(b). If the Participant properly elects (as required by
Section 83(b) of the Internal Revenue Code of 1986, as amended (the “Code”)
within thirty (30) days after the issuance of the Restricted Shares to include
in gross income for federal income tax purposes in the year of issuance the fair
market value of such Plan Shares of Restricted Shares, the Participant shall pay
to the Company or make arrangements satisfactory to the Company to pay to the
Company upon such election, any federal, state or local taxes required to be
withheld with respect to the Restricted Shares. If the Participant shall fail to
make such payment, or otherwise make arrangements satisfactory to the Company to
pay to the Company, upon election, any federal state or local taxes required to
be withheld, the Company shall, to the extent permitted by law, have the right
to deduct from any payment of any kind otherwise due to the Participant any
federal, state or local taxes of any kind required by law to be withheld with
respect to the Restricted Shares. The Participant acknowledges that it is his or
her sole responsibility, and not the Company’s, to file timely and properly the
election under Section 83(b) of the Code and any corresponding provisions of
state tax laws if he or she elects to utilize such election.
          3.6 Delivery Delay. The delivery of any certificate representing the
Restricted Shares or other RS Property may be postponed by the Company for such
period as may be required for it to comply with any applicable federal or state
securities law, or any national securities exchange listing requirements and the
Company is not obligated to issue or deliver any securities if, in the opinion
of counsel for the Company, the issuance of such Plan Shares shall constitute a
violation by the Participant or the Company of any provisions of any law or of
any regulations of any governmental authority or any national securities
exchange.
          3.7 Withholding. Participant acknowledges that the Restricted Shares
is subject to applicable withholding as described in Section 10(e) of the Plan.
     4. Not an Employment Agreement. The issuance of the Plan Shares hereunder
does not constitute an agreement by the Company to continue to employ the
Participant during the entire, or any portion of the, term of this Agreement,
including but not limited to any period during which the Restricted Shares is
outstanding.
     5. Power of Attorney. The Company, its successors and assigns, is hereby
appointed the attorney-in-fact, with full power of substitution, of the
Participant for the purpose of carrying out the Company’s rights and obligations
with respect to the Restricted Shares and RS Property under the provisions of
this Agreement and taking any action and executing any instruments which such
attorney-in-fact may deem necessary or advisable to accomplish the purposes
thereof, which appointment as attorney-in-fact is irrevocable and coupled with
an interest. The Company, as attorney-in-fact for the Participant, may in the
name and stead of the Participant, make and execute all conveyances, assignments
and transfers of the Restricted Shares and RS Property provided for herein, and
the Participant hereby ratifies and confirms all that the Company, as said
attorney-in-fact, shall do by virtue hereof. Nevertheless, the Participant
shall, if so requested by the Company, execute and deliver to the Company all
such instruments as may, in the judgment of the Company, be advisable for the
purpose.

15



--------------------------------------------------------------------------------



 



     6. Miscellaneous.
          6.1 This Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective heirs, legal representatives, successors
and assigns.
          6.2 Notwithstanding those powers granted the Company pursuant to
Section 5 hereof, no modification or waiver of any of the provisions of this
Agreement shall be effective unless agreed upon, reflected in writing and signed
by the parties to this Agreement.
          6.3 This Agreement may be executed in one or more counterparts, all of
which taken together shall constitute one contract.
          6.4 The failure of any party hereto at any time to require performance
by another party of any provision of this Agreement shall not affect the right
of such party to require performance of that provision, and any waiver by any
party of any breach of any provision of this Agreement shall not be construed as
a waiver of any continuing or succeeding breach of such provision, a waiver of
the provision itself, or a waiver of any right under this Agreement.
          6.5 The headings of the sections of this Agreement have been inserted
for convenience of reference only and shall in no way restrict or modify any of
the terms or provisions hereof.
          6.6 All notices, consents, requests, approvals, instructions and other
communications provided for herein shall be in writing and validly given or made
when delivered, or on the second succeeding business day after being mailed by
registered or certified mail, whichever is earlier, to the persons entitled or
required to receive the same, at the addresses set forth at the heading of this
Agreement or to such other address as either party may designate by like notice.
Notices to the Company shall be addressed to the General Counsel of the Company.
          6.7 This Agreement and the award hereunder are subject to all the
restrictions, terms and provisions of the Plan which are incorporated herein by
reference. In the event of an inconsistency between any provision of the Plan
and this Agreement, the terms of the Plan shall control. The capitalized terms
in this Agreement that are not otherwise defined shall have the same meaning as
set forth in the Plan. The Participant and the Company each acknowledges that
this Agreement (together with the Plan and the other agreements referred to
herein and therein) constitutes the entire agreement and supersedes all other
agreements and understandings, both written and oral, among the parties or
either of them, with respect to the subject matter hereof; provided, however,
that the Employment Agreement shall control in the event of any conflict between
the Employment Agreement and this Agreement.
[Remainder of page intentionally left blank.]

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

                      UNITED AMERICA INDEMNITY, LTD.                
 
                   
By:
Title:
  /s/ Larry A. Frakes
 
President and Chief Executive Officer       By:   /s/ Thomas M. McGeehan
 
Thomas M. McGeehan    

17